                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                     Case No. 1:17-cv-24407-GAYLES/OTAZO-REYES

SUSHIL MALHOTRA,
       Plaintiff/Counter-Defendant,
v.
SANJAY AGGARWAL,
       Defendant/Counter-Plaintiff.
________________________________/
                                             ORDER
       THIS CAUSE comes before the Court on Plaintiff’s Motion to Dismiss Defendant’s

Counterclaim (“Motion”). [ECF No. 49]. The Court has carefully reviewed the submissions of the

parties and the applicable law. For the reasons that follow, the Motion is granted.

I.     BACKGROUND

       According to the Second Amended Complaint, on July 10, 2013, Plaintiff Sushil Malhotra

(“Plaintiff”) wired $500,000 to Defendant Sanjay Aggarwal (“Defendant”), which Defendant

accepted that day. [ECF No. 26 at ¶ 13]. In September 2016, during an accounting review and

audit, Plaintiff discovered that the wire transfer was a mistake and notified Defendant of the

mistake. Id. at ¶¶ 18–20. Plaintiff requested that Defendant return the money; however, Defendant

failed to do so. Id. at ¶ 20. On November 2, 2017, Plaintiff filed suit in the Circuit Court of the

Eleventh Judicial Circuit in and for Miami-Dade County, Florida. [ECF No. 1-1]. Plaintiff brought

claims for civil theft, unjust enrichment, and fraud against Defendant. Id. On December 6, 2017,

the case was removed to this Court based on diversity jurisdiction. [ECF No. 1]. Plaintiff filed his

Second Amended Complaint on July 3, 2018. [ECF No. 26]. This case previously came before the

Court on two separate Motions to Dismiss the Complaint and the Second Amended Complaint.

                                                 1
[ECF Nos. 13 & 27]. The Court granted in part those motions leaving only Plaintiff’s claim for

fraud remaining. [ECF Nos. 25 & 36].

        On April 29, 2019, Defendant filed his Answer, Affirmative Defenses, and Counterclaim

for defamation against Plaintiff. [ECF No. 47]. According to the Counterclaim, around 2016 and

“several times thereafter” Plaintiff told multiple people that Defendant was “a liar and a thief and

that he owed him a debt of money and he would not pay.” Id. at ¶ 5. Defendant maintains that

those oral statements were false, intentional, not privileged, and defamatory. Id. at ¶¶ 6–9.

Defendant claims that “falsely calling someone a liar[,] a thief[,] and a debtor is defamation per

se.” Id. at ¶ 9.

II.     Legal Standard

        In order for a complaint to withstand a motion to dismiss, it “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

is considered facially plausible when the court is able to draw a reasonable inference that the

defendant is liable based on the factual content pleaded by the plaintiff. Id. The “plausibility

standard” requires there be “more than sheer possibility that a defendant acted unlawfully.” Id. A

determination of a claim’s plausibility “is a context-specific task that requires the reviewing court

to draw on its judicial experiences and common sense.” Id. at 679. It is not enough for a complaint

to recite the statutory elements of a cause of action. Id. at 678. Allegations within a complaint must

be more than conclusory and must have a factual basis. Id. at 679.

        In reviewing a motion to dismiss, courts accept the allegations presented in the complaint

as true and view those facts “in the light most favorable to the plaintiff.” Hill v. White, 321 F.3d

1334, 1335 (11th Cir. 2003). The issue before the Court is “‘not whether [Plaintiff] will ultimately



                                                   2
prevail’ . . . but whether his complaint [is] sufficient to cross the federal court’s threshold.” Skinner

v. Switzer, 562 U.S. 521, 529–30 (2011) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

        While a federal court sitting in diversity applies a state’s substantive law, it need not adhere

to a state’s pleading standard. Instead, a federal court sitting in diversity follows the standards set

forth in Federal Rule of Civil Procedure 8(a). Caster v. Hennessey, 781 F.2d 1569, 1570 (11th Cir.

1986). In contrast to Florida’s heightened fact-pleading standard, a well-pleaded complaint under

Rule 8(a)(2) requires only “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Id. (citing Fed. R. Civ. P. 8(a)(2)); see also Grief v. Jupiter Med. Ctr., Inc., No.

08-80070-CIV-MARRA, 2008 WL 2705436, at *5 (S.D. Fla. July 9, 2008).

III.    Discussion

        A. Defamation

        Plaintiff moves to dismiss the Counterclaim arguing that Defendant has failed to state a

claim for defamation. To state a counterclaim for defamation, Defendant “must allege that (1)

[Plaintiff] published a false statement; (2) about [Defendant]; (3) to a third party; (4) proximately

damaging [Defendant].” SZS Sols., Inc. v. Brother Int'l Corp., No.17-CV-61942, 2018 WL

3126220, at *2 (S.D. Fla. June 26, 2018) (citing Forston v. Colangelo, 434 F. Supp. 2d 1369, 1378

(S.D. Fla. 2006)). Plaintiff argues that Defendant failed to identify the specific statements claimed

to be defamatory, identify who the statements were made to, and attach copies of the publication

in which the statements are contained.

        First, Plaintiff correctly notes that Defendant failed to identify the specific statements

claimed to be defamatory. In a defamation case, “a plaintiff ‘must allege certain facts such as the

identity of the speaker, a description of the statement, and provide a time frame within which the

publication occurred.’” Five for Entm’t S.A. v. Rodriguez, 877 F. Supp. 2d 1321, 1328 (S.D. Fla.



                                                   3
2012) (quoting Morrison v. Morgan Stanley Props., No. 06-CV-80751, 2008 WL 1771871, at *10

(S.D. Fla. Apr. 15, 2008)). For the description of “oral statements, a plaintiff must ‘set out the

substance of the spoken words with sufficient particularity to enable [the] court to determine

whether the publication was defamatory.’” B & D Nutritional Ingredients, Inc. v. Unique Bio

Ingredients, LLC, No. 16-CV-62364, 2017 WL 8751751, at *4 (S.D. Fla. Jan. 25, 2017) (quoting

Spitalny v. Insurers Unlimited, Inc., No. 2:05-CV-12FTM-29SPC, 2005 WL 1528629, at *3 (M.D.

Fla. June 24, 2005)).

       Defendant identified Plaintiff as the publisher of the oral statements but failed to provide

an adequate description of the statements and time frame. The Counterclaim merely states that,

“[c]ommencing on or about 2016 and several times thereafter [Plaintiff] told multiple persons that

[Defendant] was a liar and a thief and that he owed [Plaintiff] a debt of money and he would not

pay.” [ECF No. 47 at ¶ 5]. Such conclusory allegations are insufficient to state a claim for relief.

See Five for Entm’t S.A., 877 F. Supp. 2d at 1328 (noting that a defamation claim based on a press

release and statements allegedly uttered by defendant “in the days or weeks following . . .

November 17, 2010 . . .” failed to allege when those statements were made and failed to include a

sufficient description of the statements) (emphasis added).

       Second, “under Florida law, a defamation plaintiff must plead the ‘identity of the particular

person to whom the remarks were made with a reasonable degree of certainty’ to afford the

defendant ‘enough information to determine affirmative defenses.’” Ward v. Triple Canopy, Inc.,

8:17-CV-802-T-24 MAP, 2017 WL 3149431, at *3 (M.D. Fla. July 25, 2017) (quoting Buckner v.

Lower Fla. Keys Hosp. Dist., 403 So. 2d 1025, 1027 (Fla. 3d DCA 1981)). Here, Defendant fails

to identify with a reasonable degree of certainty the people to whom the remarks were made. In




                                                 4
the absence of the necessary facts—an adequate description of the statements, when they were

made, and to whom—Defendant has failed to state a claim for defamation.

       Lastly, Defendant’s failure to attach copies of the publication in which the alleged

defamatory statements are contained is not necessarily fatal to the defamation claim. SZS Sols.,

Inc., 2018 WL 3126220, at *2. Defendant’s Opposition to the Plaintiff’s Motion to Dismiss

Counterclaim [ECF No. 50] clarifies that the Counterclaim relates to oral defamatory statements

and not written publications that could be easily attached to the Counterclaim. Thus, Plaintiff’s

argument for dismissal based on Defendant’s failure to attach the statements is not properly at

issue here.

       B. Statute of Limitations

       While Plaintiff does not argue dismissal based on the statute of limitations, the Court finds

the discussion relevant here should Defendant seek leave to amend in the future. “The legislature

has established unequivocal guidelines governing the statute of limitations for defamation suits

and has decided on a two-year period.” Wagner, Nugent, Johnson, Roth, Romano, Erikson &

Kupfer, P.A. v. Flanagan, 629 So. 2d 113, 114 (Fla. 1993); see also Fla. Stat. § 95.11(4)(g). The

time begins to run “from the time the cause of action accrues” § 95.031, Fla. Stat. (1987). For

defamation, the cause of action “shall be deemed to have accrued at the time of the first publication

or exhibition or utterance . . .” § 770.07, Fla. Stat. (1987). Thus, defamation suits must be brought

in a two-year period from first publication.

       Defendant’s defamation claims for statements allegedly made in 2016 are likely time-

barred by the statute of limitations. Defendant claims that, “commencing on or about 2016 and

several times thereafter,” Plaintiff published the defamatory statements to multiple people. [ECF

No. 47 at 8]. As the Counterclaim was filed on April 29, 2019—more than two years after the first



                                                 5
alleged publication—it appears that Defendant’s counterclaim is time-barred based on the record

before the Court. Also, Defendant has not set forth any basis for the Court to justify an equitable

tolling of the statute of limitations on the defamation counterclaim. See Bloom v. Alvereze, 498 F.

App’x 867, 881 (11th Cir. 2012) (rejecting the application of the continuing tort doctrine to

defamation).

IV.    Conclusion

       Based on the foregoing, it is ORDERED AND ADJUDGED that Plaintiff’s Motion to

Dismiss Defendant’s Counterclaim [ECF No. 49] is GRANTED. Defendant’s Counterclaim is

DISMISSED without prejudice.

       DONE AND ORDERED in Chambers at Miami, Florida, this 30th day of July, 2019.



                                             ________________________________
                                             DARRIN P. GAYLES
                                             UNITED STATES DISTRICT JUDGE




                                                 6
